          Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 1 of 16 Page ID #:1
AO 91 (Rev. 11/11) Criminal Complaint (Rev. by USAO on 3/12/20)         ‫ ܆‬Original    ‫ ܆‬Duplicate Original


                                UNITED STATES DISTRICT COURT
                                                         for the                            LODGED
                                                                                     CLERK, U.S. DISTRICT COURT

                                             Central District of California
                                                                                     9/7/2021
 United States of America                                                         CENTRAL DISTRICT OF CALIFORNIA
                                                                                                 jb
                                                                                   BY: ____________BB______ DEPUTY

                 v.
                                                                   Case No.     2:21-mj-04154-duty
 ISAIAH DEANDRE MANNING,

                 Defendant                                                                                           9/07/21
                                                                                                                       eb



                             CRIMINAL COMPLAINT BY TELEPHONE
                            OR OTHER RELIABLE ELECTRONIC MEANS

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of August 16, 2021, and August 23, 2021 in the county of Los Angeles in the Central

District of California, the defendant(s) violated:

           Code Section                                            Offense Description

           18 U.S.C. § 1951(a)                                     Interference with Commerce by
                                                                   Robbery
           18 U.S.C. § 924(c) (1) (A) (ii)                         Brandishing a Firearm in Furtherance
                                                                   of a Crime of Violence

         This criminal complaint is based on these facts:

         Please see attached affidavit.         _ Continued on the attached sheet.


                                                                                     6WHSKHQ-0D\V
                                                                                 Complainant’s signature

                                                                         Stephen J. May, Special Agent - FBI
                                                                                  Printed name and title
 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 bby telephone.

 Date:                9/07/21
                                                                                     JJudge’s
                                                                                      Jud
                                                                                        dge’s sig
                                                                                              signature
                                                                                               i natu

 City and state: Los Angeles, California                            Hon. Margo A. Rocconi, U.S. Magistrate Judge
                                                                                  Printed name and title

AUSA: Jeff Chemerinsky (x6520)
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 2 of 16 Page ID #:2



                               AFFIDAVIT

I, STEPHEN J. MAY, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

     1.      This affidavit is made in support of a criminal

complaint and arrest warrant for ISAIAH DEANDRE MANNING

(“MANNING”) for violations of 18 U.S.C. § 1951(a) (Interference

with Commerce by Robbery) and § 924(c)(1)(A)(ii) (Brandishing a

Firearm in Furtherance of a Crime of Violence).         MANNING is

currently in custody at the Los Angeles County Jail.

     2.      The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

does not purport to set forth all of my knowledge of or

investigation into this matter.      Unless specifically indicated

otherwise, all conversations and statements described in this

affidavit are related in substance and in part only.

                       II. BACKGROUND OF AFFIANT

     3.      I am a Special Agent (“SA”) with the Federal Bureau of

Investigation (“FBI”) and have been so employed for the past 22

years.    From September 1999 through December 2003, I primarily

worked as a Bank Robbery Investigator in the San Francisco

Division of the FBI.    From December 2003 to the present, I have

worked as a Bank Robbery Investigator in the Los Angeles



                                    1
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 3 of 16 Page ID #:3



Division of the FBI.    And since May 2005, I have also been the

Bank Robbery Coordinator in the Los Angeles Division of the FBI.

     4.   As a Bank Robbery Investigator and Bank Robbery

Coordinator, I investigate bank robbery cases assigned to me and

review, analyze, and disseminate investigative data (including

bank surveillance photographs) on nearly all bank robberies that

occur in the Central District of California.        Since May 2005,

there have been more than 3,500 bank robberies in the Central

District of California.

     5.   Since October 2013, I have also been the lead FBI

Agent for the San Gabriel Valley Violent Crime Task Force, which

works in conjunction with Task Force Officers from the Los

Angeles County Sheriff’s Department to investigate commercial

and retail robberies.

     6.   In connection with the bank robbery and

commercial/retail robbery investigations in which I have

participated, I have used a variety of investigative techniques,

including witness interviews, speaking with law enforcement

agents and officers, reviewing surveillance images and cellular

telephone data, and reviewing physical evidence.         As a result of

this experience and my conversations with other law enforcement

personnel, including FBI Special Agents and local law

enforcement detectives who are experienced with commercial

robbery investigations, I am familiar with the methods used by

individuals to commit commercial robberies as well as effective

investigative methods used to solve them.




                                    2
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 4 of 16 Page ID #:4



                   III. SUMMARY OF PROBABLE CAUSE

     4.   The Los Angeles County Sheriff’s Department (“LASD”),

the FBI, and other law enforcement agencies, are investigating a

series of robberies, consisting of approximately 23

commercial/retail robberies in the Central District of

California between August 12, 2021 and August 24, 2021.          Based

on information set forth below, law enforcement has identified

MANNING as the suspected robber.

                   IV. STATEMENT OF PROBABLE CAUSE

     A.   The August 16, 2021 7-Eleven Downey Robbery and
          Identification of the Suspect Vehicle Tied to MANNING

          1.    The August 16, 2021 7-Eleven Downey Robbery

     5.   On August 16, 2021, the 7-Eleven, located at 7400

Stewart & Gray Road, Downey, California, was robbed at

approximately 3:07 a.m.     Based on my review of the Downey Police

Department report, I am aware of the following:

          a.    The victim employee, S.P., was working behind the

counter when S.P. saw the robber enter the store.         The robber

was a black male wearing a gray shirt or hoodie and dark pants.
According to S.P., the robber was approximately 30 years old.

The robber walked behind the counter and without warning racked

the slide of a black handgun.      The robber was holding the

firearm and S.P. was scared for S.P.’s safety.         The robber

demanded S.P. to open the cash register.        S.P. told the robber

that S.P. could not open the register and began to tap on the

screen to prove it.    The robber became frustrated and demanded

S.P. open the other cash register.       S.P. walked over to the


                                    3
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 5 of 16 Page ID #:5



second cash register and proceeded to do the exact same as he

did on the first register.

            b.   The robber demanded S.P. to empty out S.P.’s

pocket.    When S.P. did not empty out S.P.’s pockets quick

enough, the robber walked behind S.P. and reached into both back

pockets.    The robber took approximately twelve dollars and a

medical card.    The robber then left, running out the door.

            c.   Witness R.M. told the Downey Police Department

that R.M. was stopped at the light facing southbound on Old

River School Road when R.M. saw a male wearing a gray hoodie

running out of 7-Eleven.     R.M. then saw the male enter a silver

Ford Mustang from the passenger side.       R.M. was able to get the

last three digits of the license plate, which were “525.”          R.M.

described the driver as a Hispanic Male.

            2.   The Suspect Vehicle (the Ford Mustang) Is Linked
                 to MANNING

     6.     Through department resources, LASD Detective Mark

Yzabal identified a silver Ford mustang California license plate

#7AWB525.   Notably, this vehicle was captured on an Automated

License Plate Reader driving eastbound on Florence Ave, in the

area of 7346 Florence Ave, Downey, California, at 3:03 a.m., on

August 16, 2021, which is just minutes before the 7-Eleven

Downey robbery described above, which occurred on August 16,

2021, at 3:07 a.m., at the 7-Eleven located at 7400 Stewart &

Gray Road, Downey, California.      The distance between the two

locations is approximately 1.6 miles.




                                    4
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 6 of 16 Page ID #:6



             a.   On August 22, 2021, at 11:51 p.m., this same

silver Ford Mustang (license plate #7AWB525) was captured on

Automated License Plate Reader driving westbound on Florence at

the intersection of Lesterford Avenue in Downey.         That same

night, on August 23, 2021, at 12:06 a.m., there was an armed

robbery, matching the modus operandi of the other robberies, at

7371 Florence Ave, Downey.     The distance between the Automated

License Plate Reader and the robbery location is approximately

2.6 miles.

             b.   A record check of the license plate showed it was

registered to a male by the name of Davon A. Taylor of 23818

Hemlock Ave., Moreno Valley, California, as of July 7, 2021.

             3.   August 19, 2021 Arrest of MANNING while driving
                  the Ford Mustang and Recovery of a Ghost Gun

     7.      Based on my review of a Long Beach Police Department

report, I learned the following:

             a.   On August 19, 2021, while driving the silver Ford

Mustang described above (license plate 7AWB525), MANNING was

arrested by the Long Beach Police Department for felon in
possession of a firearm.

             b.   Long Beach Police Department Officers Estrada and

Manis were working and initiated a traffic enforcement stop on a

gray Ford Mustang, California license plate 7AWB525.          The driver

of the vehicle was MANNING.

             c.   Officers Estrada and Manis asked MANNING if there

were any weapons inside of the vehicle, which MANNING denied and

provided verbal consent to search the vehicle.         While searching


                                    5
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 7 of 16 Page ID #:7



the vehicle, Officer Manis observed the butt of a firearm

beneath the front passenger seat.       Officer Manis recovered the

firearm and rendered it safe.      Upon inspection, the officers

determined that the firearm was loaded with a total of nine 9mm

cartridges inside of the magazine.       The firearm was an

unserialized Polymer80 (a ghost gun).

     8.    Shortly thereafter MANNING was released from state

custody.

     B.    MANNING Identified as the Robber in August 22, 2021
           Robbery in La Palma

     9.    On August 22, 2021, the suspect entered a donut shop

at 5454 Orangethorpe Avenue, La Palma, California, at 10:35

p.m., just prior to committing the robbery.        While inside the

donut store, the suspect pulled down his face mask and looked

toward the surveillance camera before he exited.         Shortly after

that, at 11:08 p.m., this same suspect walked into the 7-Eleven

at 5432 Orangethorpe Avenue, La Palma, California, and pointed a

handgun at the clerk demanding money.       The clerk fainted and the

suspect pointed the gun at a customer demanding his wallet.           The

suspect looked through the customer’s wallet then threw it to

the floor and fled the scene in a silver Ford Mustang.

     10.   Detective Yzabal informed detectives at the Downey

Police Department regarding the above surveillance video

recovered from the donut shop prior to the August 22, 2021

robbery.   The Downey Police Department used a facial recognition

program to identify the suspect.        Based on the facial




                                    6
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 8 of 16 Page ID #:8



recognition program, the image of the suspect in the donut shop

just before the robbery matched MANNING.

     C.      The August 23, 2021 7-Eleven Downey Robbery, which
             MANNING Subsequently Admitted to Committing

     11.     On August 23, 2021, a 7-Eleven store, located at 7371

Florence Avenue, Downey, California, was robbed at approximately

12:06 a.m.    Based on my review of the Downey Police Department

report, I am aware of the following:

             a.   The robber entered the store and immediately went

directly behind the counter where victim store employee “V” was

standing.    The robber took out a black semi-automatic handgun

from his waistband band and pointed it at V.        The robber said,

“Give me the money!”    The robber was kicking his leg out in the

direction he wanted V to move to.       V was in fear for his life

because V had a gun pointed at V.

             b.   V went over to both cash registers and opened

both cash registers.    The robber took both registers and dropped

them on the floor.    The robber took money out of the first

register.    The robber put the cash in his pants pockets.        After

taking the cash, the robber ran back around the counter and out

the front door.

             c.   The robber took approximately $200 in cash.

             d.   The robber was described as a black male,

approximately 5’09” with a thin build.       The robber was wearing a

gray hooded sweatshirt with a hoodie over his head, blue mask

over his face, and black jeans.




                                    7
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 9 of 16 Page ID #:9



     12.   As described below, during his post-arrest interview

on August 26, 2021, MANNING identified himself as the robber in

the flyer from this robbery.

     D.    Involvement in Other Robberies Under Investigation

     13.   Law enforcement believes MANNING to be the robber of

each of the following twenty-three (23) robberies, which have a

similar or identical modus operandi, clothing, similar vehicle,

and/or consistent appearance of the suspect:

           a.   August 12, 2021, 4:33 a.m., AM/PM, 4385 Atlantic

Avenue, Long Beach, California;

           b.   August 12, 2021, 5:17 a.m., AM/PM, 2601 Santa Fe

Avenue, Long Beach, California;

           c.   August 14, 2021, 9:00 p.m., 7-Eleven, 6598

Atlantic Avenue, Long Beach, California;

           d.   August 14, 2021, 9:23 p.m., 7-Eleven, 5800 S.

Atlantic Avenue, Maywood, California;

           e.   August 16, 2021, 11:22 p.m., 7-Eleven, 1548 Adams

Avenue, Costa Mesa, California;

           f.   August 16, 2021, 11:57 p.m., 7-Eleven, 17937

MacArthur Boulevard, Irvine, California;

           g.   August 16, 2021, 3:07 a.m., 7-Eleven, 7400

Stewart & Gray Road, Downey, California;

           h.   August 17, 2021, 12:15 a.m., 7-Eleven, 1785 Palo

Verde Avenue, Long Beach, California;

           i.   August 17, 2021, 2:55 a.m., AM/PM, 3401 Long

Beach Boulevard, Long Beach, California;

           j.   August 17, 2021, 3:09 a.m., 7-Eleven, 4550 Orange

                                    8
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 10 of 16 Page ID #:10



Avenue, Long Beach, California;

           k.    August 18, 2021, 11:26 p.m., 7-Eleven, 6598

Cherry Avenue, Long Beach, California;

           l.    August 18, 2021, 11:40 p.m., 7-Eleven, 5731

Firestone Boulevard, South Gate, California;

           m.    August 22, 2021, 11:03 p.m., 7-Eleven, 6992

Noritsu Avenue, Buena Park, California;

           n.    August 22, 2021, 11:08 p.m., 7-Eleven, 5432

Orangethorpe Avenue, La Palma, California;

           o.    August 22, 2021, 11:34 p.m., ARCO, 8505 S.

Pioneer Boulevard, Whittier, California;

           p.    August 23, 2021, 12:06 a.m., 7-Eleven, 7371

Florence Avenue, Downey, California;

           q.    August 23, 2021, 12:30 a.m., 7-Eleven, 1562 S.

Long Beach Boulevard, Compton, California;

           r.    August 23, 2021, 7:45 p.m., Arco, 2011 Del Amo

Boulevard, Lakewood, California;

           s.    August 23, 2021, 9:00 p.m., 7-Eleven, 15105

Lakewood Boulevard, Paramount, California;

           t.    August 23, 2021, 9:02 p.m., 7-Eleven, 14160

Paramount Boulevard, Paramount, California;

           u.    August 23, 2021, 9:35 p.m., Mobil Gas Station,

11405 Florence Avenue, Santa Fe Springs, California;

           v.    August 24, 2021, 4:20 a.m., 7-Eleven, 5498 ½ W.

Centinela Avenue, Los Angeles, California; and

           w.    August 24, 2021, 11:35 a.m., Mobil Gas Station,

11009 Rosecrans Avenue, Norwalk, California.

                                     9
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 11 of 16 Page ID #:11



      14.    MANNING is believed to be the robber in each robbery.

The robberies were similar in nature, with some slight

variations:       Based on the description of the robber (Male adult,

dressed in a manner that partially hid his facial features while

wearing a gray hooded sweater, black Nike shoes, and face mask);

the modus operandi of the robberies, which involved a handgun;

approaching the cash register attendant and demanding the money;

robbing 7-Eleven convenience stores and gas stations; the time

of the robberies (occurring at 7:00 p.m. or after midnight); a

getaway driver was used on several occasions; and a silver or

gray Ford Mustang was used as the getaway vehicle in some of the

robberies.

      E.     MANNING is arrested for Robbery, a Further Firearm Is
             Recovered and MANNING Admits His Role in Several of
             the Robberies Under Investigation

             1.     Arrest of Manning and Recovery of Additional
                    Firearm

      15.    On August 25, 2021, the Honorable Judge Margaret

Bernal signed and approved a Ramey Arrest Warrant for MANNING.

      16.     I reviewed the Long Beach Police Department        report

and learned the following:

             a.     On August 26, 2021, at 5:23 p.m., Long Beach

Police Department Officer Estrada was working in a marked black

and white police vehicle.      Officer Estrada and his partner were

in the area of 31st Street and Santa Fe Avenue when their

attention was drawn to a dark gray Ford Mustang (CA License

#7AWB525).    Using departmental resources, they determined that

the car returned as a felony armed and dangerous vehicle.


                                    10
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 12 of 16 Page ID #:12



Further, the officers recognized this car from a previous

traffic enforcement stop where a firearm was recovered from a

subject on probation, later identified as MANNING.

            b.   The two officers conducted a traffic enforcement

stop on Baltic Avenue and 31st Street.        After the car yielded,

officers established an emergency action/arrest team and ordered

the driver to exit the vehicle.       MANNING was wearing a gray

shoulder bag when he exited the vehicle.

            c.   As officers took MANNING into custody, LBPD

Officer Urrieta removed MANNING’s shoulder bag and gave it to

Detective Hearst.     LBPD Officer Lizardo searched the contents of

the bag incident to arrest and located a black Walther PPX 9mm

handgun (serial #FBB4804).      The firearm contained a loaded

magazine with no rounds in the chamber.

            2.   MANNING Admits His Involvement in Several of the
                 Robberies under Investigation

      17.   On August 26, 2021, Los Angeles County Sheriff’s

Department Task Force Officers Mark Yzabal and Dennis Salcedo

interviewed MANNING.     After being advised of and waiving his

Miranda’ rights, MANNING provided the following information:

            a.   MANNING was shown some of the law enforcement

wanted flyers of the twenty-three suspected robberies.           Upon

viewing the wanted flyers, MANNING indicated that MANNING was

the person in the surveillance images (on the wanted flyers) for

the following robberies:




                                    11
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 13 of 16 Page ID #:13



                 i.    August 12, 2021 robbery of an AM/PM located

at 4385 Atlantic Avenue, Long Beach, California - Long Beach

Police Department Wanted Flyer (#2021-171u1);

                 ii.   August 17, 2021 robbery of an AM/PM located

at 3401 Long Beach Boulevard, Long Beach California - Long Beach

Police Department Wanted Flyer (#2021-171u1);

                 iii. August 18, 2021 robbery of an AM/PM located

at 5731 Firestone Boulevard, South Gate, California - South Gate

Police Department Wanted Flyer (21-07238);

                 iv.   August 23, 2021 robbery of a 7-Eleven

located at 7371 Florence Avenue, Downey, California - Downey

Police Department Wanted Flyer (21-36016); and

                 v.    August 23, 2021 robbery of a Mobil Gas

station located at 11405 Florence Avenue, Santa Fe Springs,

California - Whittier Police Department Wanted Flyer (21-

902418).

      18.   MANNING admitted to being arrested with one handgun on

August 19, 2021, by the Long Beach Police Department.           Detective
Yzabal asked MANNING about the handgun MANNING was arrested with

on August 26, 2021.     MANNING responded that he had just picked

it up and that it was a new one.         Detective Yzabal asked MANNING

about an additional revolver handgun (which was suspected of

being used in the final robberies under investigation).           MANNING

responded that he got rid of that gun.




                                    12
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 14 of 16 Page ID #:14



        F.     MANNING’s Jail Calls, Search Warrant of Vehicle, and
               Recovery of Third Firearm

        19.    On August 27, 2021, Detective Salcedo listened to

calls made by MANNING via the Inmate Telephone Monitoring

System.       At approximately 10:52 p.m., MANNING made a call to

(562) 200-3091.      During the call, the unknown male asked MANNING

if he was caught with the “Thing.”        The unknown male also asked

MANNING about the “Other one.”       MANNING said, “It’s in the

Benz.”

               a.   Detective Yzabal was aware MANNING was arrested

in a Mercedes Benz, CA license plate #5HBE894, on August 12,

2021.    MANNING was arrested for violation of a court order,

166(C)(1) PC by Carson Sheriff’s Station deputies.

               b.   On August 27, 2021, Detective Balderrama located

the Mercedes at 2132 W. Spring St., Long Beach, California, and

stored it as evidence at “Pepes Tow” located at 220 Broad Ave.

Wilmington, California.

               c.   Detective Yzabal authored a search warrant for

the Mercedes, California license #5HBE894.         On August 30, 2021,

the Honorable Judge Margaret M. Bernal of the Norwalk superior

courthouse, signed and approved the search warrant.

               d.   On August 30, 2021, Detective Yzabal served the

search warrant on the Mercedes, California license plate

#5HBE894.      Detective Yzabal located a revolver handgun in the

trunk.       In Detective Yzabal’s opinion, the revolver is similar

to the revolver used during the August 24, 2021 Mobil Gas

Station Norwalk robbery.



                                    13
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 15 of 16 Page ID #:15



      20.   Based on my review of MANNING’s criminal history, I

learned the following:

            a.   On April 27, 2017, MANNING was convicted of

violation of California Penal Code 245(A)(4) (assault likely to

produce great bodily injury) and sentenced to two years in

prison.

            b.   On January 13, 2020, MANNING was convicted of

California Penal Code 211 (Robbery – 1st Degree) and sentenced

to formal probation of three years and 365 days in the Los

Angeles County Jail.

      G.    7-Eleven Store Sells Goods in and Affecting Interstate
            Commerce

      21.   The 7-Eleven store is a business that engages in

interstate commerce.     I reviewed the company’s website and can

attest:

            a.   “What started in an icehouse in Dallas, Texas,

back in 1927 has evolved into the world’s largest retailer.

Today, 7-Eleven operates, franchises and licenses close to 10,000
locations in the U.S. and Canada and more than 71,100 stores in

17 countries around the world.”

                              V. CONCLUSION

      22.   For all the reasons described above, there is probable

cause to believe that MANNING has committed violations of 18

U.S.C. § 1951(a) (Interference with Commerce by Robbery) and

§ 924(c)(1)(A)(ii) (Brandishing a Firearm in Furtherance of a

Crime of Violence)     for his involvement in the 7-Eleven Downey,




                                    14
Case 2:21-mj-04154-DUTY Document 1 Filed 09/07/21 Page 16 of 16 Page ID #:16



California robberies on August 16, 2021 and August 23, 2021, as

described above.




                                      Stephen J. MayV
                                      6$6WHSKHQ-0D\
                                      Federal Bureau of Investigation
Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                  7th day of
September 2021.



UNITED STATES MAGISTRATE
              MAG        JUDGE




                                    15
